Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6 of applicant arguments/remarks, filed 11/17/2021, with respect to the previous claim objections have been fully considered and are persuasive.  The previous claim objections have been withdrawn.

Applicant’s arguments, see page 6 of applicant arguments/remarks, filed 11/17/2021, with respect to the previous 101 rejections have been fully considered and are persuasive.  The previous 101 rejections have been withdrawn. 

Applicant’s arguments, see page 6 of applicant arguments/remarks, filed 11/17/2021, with respect to the previous 112 rejections have been fully considered.  The previous 112 rejections, except one, have been withdrawn. Applicant did not address the 112 rejection regarding the lack of antecedent basis for “the smaller gradient moment”. Therefore, that 112 rejection still stands. Please see below.

Applicant's arguments filed 11/17/2021 with respect to the prior art rejections of the independent claims have been fully considered but they are not persuasive. 
Applicant argues that Bannerjee is silent in teaching “determining an allowed maximum position shift of the off-resonant tissue along a slice selection direction; determining the rotation angle which leads to the allowed maximum shift for the off- resonant tissue based on the determined set of image sequence parameters”. Applicant goes on to disclose that equations 4-5, 7, and 9 do not teach determining an “allowed maximum position shift” of the off-resonant tissue. Applicant goes on to further elaborate that the equations disclosed by Banerjee do not provide any boundaries as to what would constitute an “allowed maximum position shift” as claimed and that the rotation angle is, therefore, not determined from an “allowed maximum position shift”.
	However, the examiner respectfully disagrees. As can be seen in Equation 9 of Bannerjee, “an allowed maximum position shift” is determined and used to determine the rotation angle. This equation is derived from Equations 5 and 7.  The applicant’s specification teaches that the “allowed maximum position shift” is a multiple of the slice thickness [See page 5 of applicant’s specification] and results in the corresponding signal attenuation or cancellation for the determined frequency offset [Pages 8-9 of applicant’s spec]. These limitations are satisfied by Equation 5 of Banerjee which shows that Δdcs is a multiple of slice thickness (since Δz is a slice thickness) and “Δdcs was large enough to ensure no overlap between fat and water excitation profiles, allowing a 180 refocusing pulse to choose the water profile and suppress the fat signal” [See Page 1670]. Δdcs can then be correlated to a rotation angle according to Equation 9 of Banerjee. Further, the claim language does not explicitly disclose the bounds of what defines the “allowed maximum position shift”. Therefore, the examiner believes that Bannerjee does teach the limitations of the independent claims and Bannerjee does teach the broadest reasonable interpretation “an allowed maximum position shift” from the claim limitations. The prior art rejection stands.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "the smaller gradient moment" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim. The limitation “the magnetic field gradient having the smaller gradient moment” is unclear because it is not clear if “the magnetic field gradient” refers back the “one of the magnetic field gradients” or “a number of magnetic field gradients” disclosed earlier in the claim or is a different magnetic field gradient.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banerjee (“Reduced Field-of-View DWI with Robust Fat Suppression and Unrestricted Slice Coverage Using Tilted 2D RF Excitation”).

Regarding claim 1, Banerjee teaches a method for determining imaging parameters for a Magnetic Resonance (MR) image generated by an MR imaging system of an object under examination with an imaging sequence in which a part of the object under examination is imaged with a reduced field of view obtained 5with 2-dimensional (2D) spatially selective radio frequency (RF) excitation pulses and magnetic field gradients applied to two different directions, wherein the 2D spatially selective RF excitation pulses are tilted by a rotation angle with regard to an imaging plane where the MR image is generated, the method comprising:
	determining a set of image sequence parameters of the imaging sequence [See Page 1669-1670, wherein parameters of the image sequence including RF and gradient values are determined. See also rest of reference.]; 
	10determining a frequency offset of off-resonant tissue potentially present in the object under examination [Page 1669-1670, wherein the chemical shift of fat relative to water is determined. Page 1671 wherein frequency offsets and off-resonance is determined. See also rest of reference.];
[Equation 4 is based on a max allowed of number of slices. Equation 5 is determined from Equation 4. Equation 5 discloses the positional shift. Therefore, equation 5 determines the maximum allowed position shift. The applicant’s specification teaches that the “allowed maximum position shift” is a multiple of the slice thickness (See page 5 of applicant’s specification) and results in the corresponding signal attenuation or cancellation for the determined frequency offset (Pages 8-9 of applicant’s spec). These limitations are satisfied by Equation 5 of Banerjee which shows that Δdcs is a multiple of slice thickness (since Δz is a slice thickness) and “Δdcs was large enough to ensure no overlap between fat and water excitation profiles, allowing a 180 refocusing pulse to choose the water profile and suppress the fat signal” (See Page 1670 of reference). Δdcs can then be correlated to a rotation angle according to Equation 9 of Banerjee. See also rest of reference.]; 
	determining the rotation angle which leads to the allowed maximum shift for the off- 15resonant tissue based on the determined set of image sequence parameters [See Equation 7 and 9, wherein the rotation angle is determined from the allowed maximum shift of the off-resonant tissue. See also Fig. 1 and rest of reference.]; and 
	providing the determined rotation angle to the MR imaging system to allow the MR imaging system to generate the MR image using the determined rotation angle in the imaging sequence [See Theory and Methods section, wherein the 2D RF pulses are generated using the disclosed equations and then executed to acquire images. See also rest of reference.].

Regarding claim 2, Banerjee further teaches wherein determining the set of image sequence 20parameters comprises determining a number of one of the magnetic field gradients applied along one of the two different directions having a smaller gradient moment than the magnetic field gradients applied along the other of the two different directions, wherein the rotation angle is determined based on the number [See equation 9, wherein the rotation angle is determined by Nblip, which is the number of blip gradients. Blip gradients have smaller gradient moments because the gradients are “blips” meaning the gradients are short, small, minor, etc. See also rest of reference.].

Regarding claim 3, Banerjee further teaches wherein determining the set of image sequence 25parameters further comprises determining a duration of one of the magnetic field gradients applied along one of the two different gradient directions having a larger gradient moment than the magnetic field gradients applied along the other of the two different directions, wherein the rotation angle is determined based on the determined duration [See equation 9, wherein the rotation angle is determined by Tfast, which is the duration of the other gradient. See also rest of reference.].

Regarding claim 4, Banerjee further teaches wherein determining the set of image sequence parameters comprises determining a duration of one of the magnetic field gradients applied along one of the two different gradient directions having a larger gradient moment than the magnetic field gradients applied along the other of the two different 5directions, wherein the rotation angle is determined based on the determined duration [See equation 9, wherein the rotation angle is determined by Tfast, which is the duration of the other gradient. See also rest of reference.].

Regarding claim 5, Banerjee further teaches wherein determining the set of image sequence parameters comprises determining an extent of a field of view of the MR image in a phase encoding direction, the rotation angle being determined based on the determined extent of the field of view [See equation 7, wherein the rotation angle is determined from the FOV in the phase encoding direction. See also rest of reference.].

Regarding claim 6, Banerjee further teaches wherein the rotation angle is determined according to the following equation: 
    PNG
    media_image1.png
    19
    730
    media_image1.png
    Greyscale
 with Shift being the allowed maximum position shift, DeltaFrequency being the frequency offset, Nblip being a number of magnetic field gradients applied along one of the two different 15directions having a smaller gradient moment than the magnetic field gradients applied along the other of the two different directions, DurationLine being a duration of one of the magnetic field gradients along the gradient direction having a larger gradient moment, FOVphase being the field-of-view in a phase encoding direction, and BWTP being the product of a temporal duration of at least one RF pulse of the 2D spatially selective RF excitation pulses applied during the magnetic field gradient having the 20smaller gradient moment and a spectral width of the at least one RF pulse [See Equation 9, wherein Δz can be substituted using equation 3 (see also equations 4-7). Further, Nmax,slices can be set to 1 if needed, which still satisfies the limitations of the value (i.e. no signal loss during single acquisition). Then equation 9 will be equal to the claimed equation. Similarly, see equation 7 which can be substituted with equations 3-6 and 9 and will correlate to the claimed equation. See also rest of reference.].

Regarding claim 7, Banerjee further teaches wherein the allowed maximum position shift along the slice selection direction is determined in multiples of a slice thickness in the slice selection direction [Equation 7 and 9, wherein Δz is the slice thickness. Therefore, a multiple of the slice thickness is used to determine the allowed maximum position shift. See also rest of reference.].

Regarding claim 11, Banerjee further teaches wherein determining the set of image sequence parameters comprises determining a product of: (a) a temporal duration of at least one RF pulse of the 2D spatially selective RF excitation pulses applied during an application of the magnetic field gradients applied along one 10of the two different directions having a smaller gradient moment than the magnetic field gradients applied along the other of the two different directions, and (b) a spectral width of the at least one RF pulse [Equation 9, see TBWss. See also rest of reference.].

Regarding claim 12, Banerjee further teaches a non-transitory computer program which includes a program and is directly loadable into a memory of the MR imaging system, when executed by a process of the MR imaging system, causes 15the processor to perform the method [Page 1671, wherein MR scanner is used and includes a computer with a processor for carrying out the MRI pulse sequences. See also rest of reference.].

Regarding claim 13, Banerjee further teaches a non-transitory computer-readable storage medium with an executable program stored thereon, that when executed, instructs a processor to perform the method of claim 1 [Page 1671, wherein MR scanner is used and includes a computer with a processor for carrying out the MRI pulse sequences. See also rest of reference.].

Regarding claim 14, the same reasons for rejection as claim 1 also apply to this claim. Claim 14 is merely the apparatus version of method claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Banerjee, in view of Samsonov (US 2017/0350951).

Regarding claim 8, Banerjee teaches the limitations of claim 1, which this claim depends from.
	Banerjee further teaches wherein the frequency offset is determined [Page 1669-1670, wherein the chemical shift of fat relative to water is determined. Page 1671 wherein frequency offsets and off-resonance is determined. See also rest of reference.].
	However, Banerjee is silent in teaching wherein the frequency offset is determined based on a 25magnetic field strength of a static polarizing magnetic field.
	Samsonov further teaches wherein the frequency offset is determined based on a 25magnetic field strength of a static polarizing magnetic field [¶0007; ¶0012; ¶0057-0058, wherein the B0 strength is used. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Banerjee and Samsonov because Samsonov teaches that it is known that the strength of the B0 field is used to determine the B0 inhomogeneity map which can then be used to determine chemical shift [Samsonov - ¶0007; ¶0012; ¶0057-0058] and Banerjee teaches determining chemical shift and off-resonance. 

Regarding claim 9, Banerjee teaches the limitations of claim 1, which this claim depends from.
[Page 1669-1670, wherein the chemical shift of fat relative to water is determined. Page 1671 wherein frequency offsets and off-resonance is determined. See also rest of reference.].
	However, Banerjee is silent in teaching wherein the frequency offset is determined from a homogeneity map generated for a static polarizing magnetic field.
	Samsonov further teaches wherein the frequency offset is determined from a homogeneity map generated for a static polarizing magnetic field [¶0007; ¶0012; ¶0057-0058, wherein the B0 strength is used. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Banerjee and Samsonov because Samsonov teaches that it is known to determine the B0 inhomogeneity map which can then be used to determine chemical shift [Samsonov - ¶0007; ¶0012; ¶0057-0058] and Banerjee teaches determining chemical shift and off-resonance.

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Banerjee, in view of Li (US 2017/0176562).

Regarding claim 10, Banerjee teaches the limitations of claim 1, which this claim depends from.
	Banerjee further teaches determining the rotation angle for the excitation pulses [See Equation 7 and 9, wherein the rotation angle is determined from the allowed maximum shift of the off-resonant tissue. See also Fig. 1 and rest of reference.]. 

	Li, which is also in the field of MRI, teaches further comprising: checking whether the determined angle is within a predefined angle range; and in response to the determined angle being outside the predefined angle 5range, amending the determined rotation angle to a new angle lying in the predefined angle range [¶0074; ¶0137. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Banerjee and Li because Banerjee teaches determining rotation angles as an image parameter and Li teaches that it is known in the art to verify if an image parameter is within an acceptable threshold/criterion and to repeat calculations until the image parameter falls within an acceptable range [Li - ¶0074; ¶0137]. For instance, this would be beneficial when the threshold/criterions were set based on the hardware limitations of the MRI apparatus and therefore, the calculated image parameters would be able to be executed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/RISHI R PATEL/Primary Examiner, Art Unit 2896